



EXHIBIT 10o(i)


AOL INC. LONG-TERM INCENTIVE PLAN
FOUNDERS’ GRANT UNIT AGREEMENT


AGREEMENT between AOL Inc. (the “Company”) and you (the “Participant”) and your
heirs and beneficiaries.
1. Purpose of Agreement. The purpose of this Agreement is to provide a grant of
Restricted Share Units (“Units”) to the Participant. This award satisfies in
full the Participant’s right to receive a “Founders Incentive Award” with
respect to the Company pursuant to the Participant’s offer letter with Verizon
Communications Inc. dated May 12, 2015.
2. Agreement. This Agreement is entered into pursuant to the AOL Inc. Long-Term
Incentive Plan (the “Plan”), and evidences the grant of Units pursuant to the
Plan. In consideration of the benefits described in this Agreement, which
Participant acknowledges are good, valuable and sufficient consideration, the
Participant agrees to comply with the terms and conditions of this Agreement,
including the Participant’s obligations and restrictions set forth in Exhibit A
to this Agreement (the “Participant’s Obligations”) which are incorporated into
and are a part of the Agreement. The Units and this Agreement are subject to the
terms and provisions of the Plan. By executing this Agreement, the Participant
agrees to be bound by the terms and provisions of the Plan and this Agreement,
including but not limited to the Participant’s Obligations. In addition, the
Participant agrees to be bound by the actions of the Administrator (to the
extent that such actions are exercised in accordance with the terms of the Plan
and this Agreement). If there is a conflict between the terms of the Plan and
the terms of this Agreement, the terms of this Agreement shall control.
3. Contingency. The grant of Units is contingent on the Participant’s timely
acceptance of this Agreement and satisfaction of the other conditions contained
in it. Acceptance shall be through execution of the Agreement as set forth in
paragraph 21. If the Participant does not accept this Agreement by the close of
business on September 30, 2015, the Participant shall not be entitled to this
grant of Units regardless of the extent to which the requirements in paragraph 5
(“Vesting”) are satisfied. In addition, to the extent a Participant is on a
Company approved leave of absence, including but not limited to short-term
disability leave, he or she will not be entitled to this grant of Units until
such time as he or she returns to active employment with the Company or a
Related Company (as defined in paragraph 13) and accepts this Agreement within
the time period established by the Company.
4. Number of Units. Effective on the date the Units are granted (the “Grant
Date”), the Participant is granted the number of Units as specified in the
Participant’s account under the “Founders’ 15” grant administered by Fidelity
Investments, or any other record keeper appointed by the Company with respect to
the Plan or any successor to either of them (“Fidelity”). A “Unit” is a
contingent right to receive a payment as determined under Section 6 of the Plan
and the provisions of this Agreement. To the extent that Fidelity or the Company
makes an error, including but not limited to an administrative error with
respect to the number of Units granted to the Participant under this Agreement,
the Company or Fidelity specifically reserves the right to correct such error at
any time and the Participant agrees that he or she shall be legally bound by any
corrective action taken by the Company or Fidelity.
5. Vesting.
(a) General. The Units shall vest as to one-half (1/2) of the Units on June 22,
2018, and as to one-half (1/2) of the Units on June 22, 2019 (each such
anniversary date, a “Vesting Date”). Vesting of the Units is subject in each
case to the Participant’s continuous employment by the Company or a Related
Company (as defined in paragraph 13) from the Grant Date through the applicable
Vesting Date, except as otherwise provided in paragraph 7 (“Early
Cancellation/Accelerated Vesting of Units”) or as otherwise provided by the
Administrator.
(b) Transfer. Transfer of employment from the Company to a Related Company, from
a Related Company to the Company, or from one Related Company to another Related
Company shall not constitute a separation from employment hereunder, and service
with a Related Company shall be treated as service with the Company for purposes
of the continuous employment requirement in paragraph 5(a). If the Participant
transfers employment pursuant to this paragraph 5(b), the Participant will still
be required to satisfy the definition of “Retire” under paragraph 7 of this
Agreement in order to be eligible for the accelerated vesting provisions in
connection with a retirement.
6. Payment. Any Units that vest pursuant to the terms hereof shall be paid in
the amount and manner provided in Section 6 of the Plan. Such payment shall be
made as soon as practicable after the Vesting Date for such Units (but in no
event later than two and one-half months after the Vesting Date). Such payment
shall be subject to all applicable tax withholding. If the Participant dies
before any payment due hereunder is made, such payment shall be made to the
Participant’s beneficiary, as designated under paragraph 11. Once a payment has
been made with respect to a Unit, the Unit shall be canceled; however, all other
terms of the Agreement, including but not limited to the Participant’s
Obligations, shall remain in effect.
7. Early Cancellation/Accelerated Vesting of Units. Notwithstanding the
provisions of paragraph 5, Units may vest or be forfeited before the Vesting
Date as follows:


1



--------------------------------------------------------------------------------




(a) Termination for Cause. If the Participant’s employment by the Company or a
Related Company is terminated by the Company or a Related Company for Cause at
any time prior to the date that the Units are paid pursuant to paragraph 6, the
Units (whether vested or not) shall automatically terminate and be cancelled as
of the applicable termination date without payment of any consideration by the
Company and without any other action by the Participant.
(b) Retirement More Than Six Months After Grant Date, Termination Due to Death
or Disability, Involuntary Termination without Cause or Termination for Good
Reason On or Before Vesting Date.
(1) This paragraph 7(b) shall apply if the Participant:
(i) Retires (as defined below) on or after the date that is six months after the
Grant Date and on or before a Vesting Date,
(ii) Separates from employment by reason of the Participant’s death, or
Disability (as defined below) on or before a Vesting Date, or
(iii) Separates from employment by reason of a termination by the Company or a
Related Company without Cause (as defined below) or a termination by the
Participant for Good Reason (as defined below), in each case on or before a
Vesting Date.


(2) Subject to the conditions set forth in paragraph 7(g), if the Participant
separates from employment on or before the Vesting Date under circumstances
described in paragraph 7(b)(1), the continuous employment requirement set forth
in paragraph 5(a) shall be deemed satisfied
in full as if the Participant’s employment with the Company had continued
through the Vesting Date.
(3) Any Units that vest pursuant to paragraph 7(b)(2) shall be payable at their
regularly scheduled time as specified in paragraph 6.
(c)    Retirement Within Six Months of Grant Date, Voluntary Termination or
Other Separation Not Described in Paragraph 7(a), 7(b) or 7(d). If the
Participant (i) Retires (as defined in paragraph 7(e)(4)) before the date that
is six months after the Grant Date, or (ii) otherwise separates from employment
on or before a Vesting Date under any circumstances not described in paragraph
7(a), 7(b) or 7(d), all the Units shall automatically terminate and be cancelled
as of the applicable termination date without payment of any consideration by
the Company and without any other action by the Participant.
(d) Change in Control. If a Participant’s employment with the Company or a
Related Company is involuntarily terminated without Cause or the Participant
voluntarily terminates employment for Good Reason within twelve (12) months
following the occurrence of a Change in Control and before a Vesting Date, then,
subject to the conditions set forth in paragraph 7(g), the Units shall vest and
become payable (without prorating the award) and the continuous employment
requirement set forth in paragraph 5(a) shall be deemed satisfied in full as if
the Participant’s employment with the Company had continued through the Vesting
Date; provided, however, that all other terms of the Agreement, including but
not limited to the Participant’s Obligations, shall remain in effect. A Change
in Control or an involuntary termination without Cause or a voluntary
termination for Good Reason that occurs after a particular Vesting Date shall
have no effect on whether any Units scheduled to vest on the Vesting Date vest
or become payable under this paragraph 7. If both paragraph 7(b) and this
paragraph 7(d) would otherwise apply in the circumstances, this paragraph 7(d)
shall control. Any Units that vest pursuant to this paragraph 7(d) shall be
payable at their regularly scheduled time as specified in paragraph 6.
(e) Defined Terms. For purposes of this Agreement, the following definitions
shall apply:
(1) “Disability” has the meaning given to such term in an employment agreement
between the Company or Related Company and the Participant or, if not defined
therein or if there is no such agreement, “Disability” shall mean the total and
permanent disability of the Participant as defined by, or determined under, the
Company’s long-term disability benefit plan.
(2) “Cause” has the meaning given to such term in an employment agreement
between the Company or any Related Company and the Participant or, if not
defined therein or if there is no such agreement, “Cause” means (i) incompetence
or negligence in the discharge of, or inattention to or neglect of or failure to
perform, the duties and responsibilities assigned to the Participant; fraud,
misappropriation or embezzlement; or a material breach of the Company’s Code of
Conduct (as in effect at the relevant time) or any of the Participant’s
Obligations, all as determined by the Administrator (or his or her designee) in
his or her discretion, or (ii) commission of any felony of which the Participant
is finally adjudged guilty by a court of competent jurisdiction.
(3) “Good Reason” has the meaning given to such term in an employment agreement
between the Company or Related Company and the Participant, if any. If there is
no such agreement or if there is such an agreement but such term is not defined
therein, the provisions of this Agreement that refer to “Good Reason” shall not
apply, and the Participant shall not be entitled to any accelerated vesting
hereunder in connection with any voluntary termination of the Participant’s
employment.
(4) “Retire” and “Retirement” means: (i) to retire after having attained at
least 15 years of vesting service (as defined under the applicable Company or
Related Company tax-qualified 401(k) savings plan) and a combination of age and
years of vesting service that equals or exceeds 75 points, or (ii) retirement
under any other circumstances determined in writing by the Administrator (or his


2



--------------------------------------------------------------------------------




or her designee), provided that, in the case of either (i) or (ii) in this
paragraph, the retirement was not occasioned by a discharge for Cause.
(f) Vesting Schedule. Except and to the extent provided in paragraphs 7(b), 7(c)
and 7(d), nothing in this paragraph 7 shall alter the vesting schedule
prescribed by paragraph 5.
(g) Conditions on Accelerated Vesting. Notwithstanding any other provision
herein or in the Plan, the Participant’s right to receive any accelerated
vesting of the Units pursuant to paragraph 7(b) or paragraph 7(d) is subject to
the conditions that (i) the Participant has not and does not commit a material
breach of any of the Participant’s Obligations, and (ii) the Participant
executes, within the time prescribed by the Company, a release satisfactory to
the Company waiving any claims he or she may have against the Company and any
Related Company and does not revoke such release within any revocation period
provided by applicable law. If such conditions are not met, paragraph 7(c) shall
apply to the Units.
8. Shareholder Rights. The Participant shall have no rights as a shareholder
with respect to the Units until the date (if any) on which the Participant
becomes the holder of record with respect to any Shares that may be issued in
payment of the Units as provided in Section 6 of the Plan. Except as provided in
the Plan or in this Agreement, no adjustment shall be made for dividends or
other rights for which the record date occurs while the Units are outstanding.
9. Amendment of Agreement. Except to the extent required by law or specifically
contemplated under this Agreement, neither the Administrator (or his or her
designee) may, without the written consent of the Participant, change any term,
condition or provision affecting the Units if the change would have a material
adverse effect upon the Units or the Participant’s rights thereto. Nothing in
the preceding sentence shall preclude the Administrator (or his or her designee)
from exercising administrative discretion with respect to the Plan or this
Agreement, and the exercise of such discretion shall be final, conclusive and
binding. This discretion includes, but is not limited to, corrections of any
errors, including but not limited to any administrative errors, and determining
whether the Participant has been discharged for Cause, has a Disability, has
Retired, has breached any of the Participant’s Obligations or has satisfied the
requirements for vesting and payment under paragraphs 5 and 7 of this Agreement.
10. Assignment. The Units shall not be assigned, pledged or transferred except
by will or by the laws of descent and distribution.
11. Beneficiary. The Participant shall designate a beneficiary in writing and in
such manner as is acceptable to the Administrator (or his or her designee). Each
such designation shall revoke all prior designations by the Participant with
respect to the Participant’s benefits under the Plan and shall be effective only
when filed by the Participant with the Company during the Participant’s
lifetime. If the Participant fails to so designate a beneficiary, or if no such
designated beneficiary survives the Participant, the Participant’s beneficiary
shall be the Participant’s estate.
12. Other Plans and Agreements. Any payment received by the Participant pursuant
to this Agreement shall not be taken into account as compensation in the
determination of the Participant’s benefits under any pension, savings, life
insurance, severance or other benefit plan maintained by the Company or a
Related Company. The Participant acknowledges that this Agreement or any prior
award agreement shall not entitle the Participant to any other benefits under
the Plan or any other plans maintained by the Company or a Related Company.
13. Company and Related Company. For purposes of this Agreement, “Company” means
AOL Inc. “Related Company” means (a) Verizon, (b) any Subsidiary of the Company
or Verizon, or (c) any corporation, partnership, joint venture, or other entity
in which the Company or Verizon holds a direct or indirect ownership or other
proprietary interest of less than 50 percent at any time during the term of this
Agreement but which, in the discretion of the Administrator, is treated as a
Related Company for purposes of this Agreement.
14. Employment Status. The grant of the Units shall not be deemed to constitute
a contract of employment for a particular term between the Company or a Related
Company and the Participant, nor shall it constitute a right to remain in the
employ of any such Company or Related Company.
15. Tax Matters.
(a) Tax Withholding. The Participant acknowledges that he shall be responsible
for any taxes that arise in connection with this grant of Units, and the Company
shall make such arrangements as it deems necessary for withholding of any taxes
it determines are required to be withheld pursuant to any applicable law or
regulation. In the event the Units are paid in Shares as provided in Section 6
of the Plan, the Administrator may elect to satisfy the withholding requirement,
in whole or in part, by having the Company withhold Shares having a Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
withholding tax that could be imposed on the transaction in accordance with
Section 13.2 of the Plan.
(b) Limitation on Acceleration. Notwithstanding any provision to the contrary in
the Plan or this Agreement, subject to the terms of any employment agreement
between the Company or any Related Company and the Participant that provides for
the treatment of Units that is more favorable to the Participant than this
paragraph 15(b), if the Payment (as hereinafter defined) due to the Participant
hereunder as a result of any acceleration of vesting of the Units pursuant to
paragraph 7 of this Agreement, either alone or together with all other Payments
received or to be received by the Participant from the Company or any Related
Company (collectively, the


3



--------------------------------------------------------------------------------




“Aggregate Payments”), or any portion thereof, would be subject to the excise
tax imposed by Section 4999 of the Code (or any successor thereto), the
following provisions shall apply:
(i) If the net amount that would be retained by the Participant after all taxes
on the Aggregate Payments are paid would be greater than the net amount that
would be retained by the Participant after all taxes are paid if the Aggregate
Payments were limited to the largest amount that would result in no portion of
the Aggregate Payments being subject to such excise tax, the Participant shall
be entitled to receive the Aggregate Payments.
(ii) If, however, the net amount that would be retained by the Participant after
all taxes were paid would be greater if the Aggregate Payments were limited to
the largest amount that would result in no portion of the Aggregate Payments
being subject to such excise tax, the Aggregate Payments to which the
Participant is entitled shall be reduced to such largest amount.
As used herein, the term “Payment” shall mean any transfer of property within
the meaning of Section 280G of the Code.
The determination of whether any reduction of Aggregate Payments is required and
the timing and method of any such required reduction in Payments under this
Agreement or in any such other Payments otherwise payable by the Company or any
Related Company consistent with any such required reduction, shall be made by
the Participant, including whether any portion of such reduction shall be
applied against any cash or any shares of stock of the Company or any other
securities or property to which the Participant would otherwise have been
entitled under this Agreement or under any such other Payments, and whether to
waive the right to the acceleration of the Payment due under this Agreement or
any portion thereof or under any such other Payments or portions thereof, and
all such determinations shall be conclusive and binding on the Company and the
Related Companies. To the extent that Payments hereunder or any such other
Payments are not paid as a consequence of the limitation contained in this
paragraph 15(b), then the Units (to the extent not so accelerated) and such
other Payments (to the extent not vested) shall be deemed to remain outstanding
and shall be subject to the provisions hereof and of the Plan as if no
acceleration or vesting had occurred.
The Company shall promptly pay, upon demand by the Participant, all legal fees,
court costs, fees of experts and other costs and expenses which the Participant
incurred in any actual, threatened or contemplated contest of the Participant’s
interpretation of, or determination under, the provisions of this paragraph
15(b).
16. Compliance with Laws. The granting and payment of the Units hereunder is
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.
17. Administrator Authority. The Administrator shall have complete discretion in
the exercise of its rights, powers, and duties under this Agreement. Any
interpretation or construction of any provision of, and the determination of any
question arising under, this Agreement shall be made by the Administrator in its
discretion, as described in paragraph 9. The Administrator may delegate
ministerial, non-discretionary functions to individuals who are officers or
employees of the Company or a Related Company or to third parties.
18. Successors. This Agreement shall be binding upon, and inure to the benefit
of, any successor or successors of the Company and the person or entity to whom
the Units may have been transferred by will, the laws of descent and
distribution, or beneficiary designation. All terms and conditions of this
Agreement imposed upon the Participant shall, unless the context clearly
indicates otherwise, be deemed, in the event of the Participant’s death, to
refer to and be binding upon the Participant’s heirs and beneficiaries.
19. Construction. In the event that any provision of this Agreement is held
invalid or unenforceable, such provision shall be considered separate and apart
from the remainder of this Agreement, which shall remain in full force and
effect. In the event that any provision, including any of the Participant’s
Obligations, is held to be unenforceable for being unduly broad as written, such
provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to applicable law and
shall be enforced as amended. The Units are intended not to be subject to any
tax, interest or penalty under Section 409A of the Code, and this Agreement
shall be construed and interpreted consistent with such intent.
20. Defined Terms. Except where the context clearly indicates otherwise, all
capitalized terms used herein shall have the definitions ascribed to them by the
Plan, and the terms of the Plan shall apply where appropriate.
21. Execution of Agreement. The Participant shall indicate his consent and
acknowledgment to the terms of this Agreement (including the Participant’s
Obligations) and the Plan by executing this Agreement pursuant to the
instructions provided and otherwise shall comply with the requirements of
paragraph 3. In addition, by consenting to the terms of this Agreement and the
Participant’s Obligations, the Participant expressly agrees and acknowledges
that Fidelity or the Company may deliver all documents, statements and notices
associated with the Plan and this Agreement to the Participant in electronic
form. The Participant and the Company hereby expressly agree that the use of
electronic media to indicate confirmation, consent, signature, acceptance,
agreement and delivery shall be legally valid and have the same legal force and
effect as if the Participant and the Company executed this Agreement (including
the Participant’s Obligations) in paper form.
22.    Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to the conflicts of laws provisions
thereof.


4



--------------------------------------------------------------------------------




23.    Waiver of Jury Trial. To the extent not prohibited by applicable law
which cannot be waived, each party hereto hereby waives, and covenants that it
will not assert (whether as plaintiff, defendant or otherwise), any right to
trial by jury in any forum in respect of any suit, action, or other proceeding
arising out of or based upon this Agreement.
24.    Submission to Jurisdiction; Service of Process. Any and all disputes
between a Participant and the Company or any Related Company relating to the
award of Units granted hereunder or this Agreement (including any exhibits
hereto) shall be brought only in a state or federal court of competent
jurisdiction sitting in Manhattan, New York and each of the parties hereto
hereby irrevocably submits to the jurisdiction of such courts for the purposes
of any suit, action or other proceeding arising out of or based upon this
Agreement. Each of the parties hereto to the extent permitted by applicable law
hereby waives, and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding brought in such courts, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
such suit, action or proceeding in the above-referenced courts is brought in an
inconvenient forum, that the venue of such suit, action or proceedings, is
improper or that this Agreement may not be enforced in or by such court. Each of
the parties hereto hereby consents to service of process by mail at its address
to which notices are to be given pursuant to paragraph 25 hereof.
25.    Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Executive Vice President and Chief
Administrative Officer of Verizon at 1095 Avenue of the Americas, New York, New
York 10036, and any notice to the Participant shall be addressed to the
Participant at the current address shown on the payroll of the Company, or to
such other address as the Participant may designate to the Company in writing.
Any notice shall be delivered by hand, sent by telecopy, sent by overnight
carrier, or enclosed in a properly sealed envelope as stated above, registered
and deposited, postage prepaid, in a post office regularly maintained by the
United States Postal Service.
26. Additional Remedies. Notwithstanding the foregoing provisions of this
Agreement, and in addition to any other rights or remedies, whether legal,
equitable, or otherwise, that each of the parties to this Agreement may have
(including the right of the Company to terminate the Participant for Cause or to
involuntarily terminate the Participant without Cause), the Participant
acknowledges that—
(a) The Participant’s Obligations are essential to the continued goodwill and
profitability of the Company and any Related Company;
(b) The Participant has broad-based skills that will serve as the basis for
other employment opportunities that are not prohibited by the Participant’s
Obligations;
(c) When the Participant’s employment with the Company or any Related Company
terminates, the Participant shall be able to earn a livelihood without violating
any of the Participant’s Obligations;
(d) Irreparable damage to the Company or any Related Company shall result in the
event that the Participant’s Obligations are not specifically enforced and that
monetary damages will not adequately protect the Company and any Related Company
from a breach of these Participant’s Obligations;
(e) If any dispute arises concerning the violation or anticipated or threatened
violation by the Participant of any of the Participant’s Obligations, an
injunction may be issued restraining such violation pending the determination of
such controversy, and no bond or other security shall be required in connection
therewith;
(f) The Participant’s Obligations shall continue to apply after any expiration,
termination, or cancellation of this Agreement; and
(g) The Participant’s breach of any of the Participant’s Obligations shall
result in the Participant’s immediate forfeiture of all rights and benefits,
including all Units, under this Agreement.


5



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

Exhibit A – Participant’s Obligations

--------------------------------------------------------------------------------



As part of the Agreement to which this Exhibit A is attached, you, the
Participant, agree to the following obligations:


1. Effect of a Material Restatement of Financial Results; Recoupment; Company
Policies Regarding Securities Transactions


(a) General. Notwithstanding anything in this Agreement to the contrary, you
agree that, with respect to all Units granted to you on or after June 23, 2015
and all short-term incentive awards made to you on or after June 23, 2015, to
the extent the Company or any Related Company is required to materially restate
any financial results based upon your willful misconduct or gross negligence
while employed by the Company or any Related Company (and where such restatement
would have resulted in a lower payment being made to you), you will be required
to repay all previously paid (i) Units and (ii) short-term incentive awards that
were provided to you during the performance periods that are the subject of the
restated financial results, plus a reasonable rate of interest. For purposes of
this paragraph, “willful misconduct” and “gross negligence” shall be as
determined by the Administrator. The Board (or, in the case of the financial
results of Verizon, the Audit Committee of the Verizon Board of Directors) shall
determine whether a material restatement of financial results has occurred. If
you do not repay the entire amount required under this paragraph, the Company
may, to the extent permitted by applicable law, offset your obligation to repay
against any source of income available to it, including but not limited to any
money you may have in your nonqualified deferral accounts (if any).


(b) Requirements of Recoupment Policy or Applicable Law. The repayment rights
contained in paragraph 1(a) of Exhibit A shall be in addition to, and shall not
limit, any other rights or remedies that the Company may have under law or in
equity, including, without limitation, (i) any right that the Company or any
Related Company may have under any Company or Related Company recoupment policy
that may apply to you, or (ii) any right or obligation that the Company or any
Related Company may have regarding the clawback of “incentive-based
compensation” under Section 10D of the Securities Exchange Act of 1934, as
amended (as determined by the applicable rules and regulations promulgated
thereunder from time to time by the U.S. Securities and Exchange Commission) or
under any other applicable law. By accepting this award of Units, you agree and
consent to the application, implementation and enforcement by the Company or any
Related Company of any such recoupment policy (as it may be in effect from time
to time) that may apply to you and any provision of applicable law relating to
cancellation, rescission, payback or recoupment of compensation and expressly
agree that the Company and any Related Company may take such actions as are
permitted under any such policy (as applicable to you) or applicable law, such
as the cancellation of Units and repayment of amounts previously paid with
respect to any previously granted Units or short-term incentive awards, without
further consent or action being required by you.


(c) Company Policies Regarding Securities Transactions. By accepting this award
of Units, you agree to comply with all Company and Related Company policies
regarding trading in securities or derivative securities (including, without
limitation, any such policies prohibiting trading on material inside information
regarding the Company or a Related Company or any business with which the
Company or a Related Company does business, any such policies prohibiting
engaging in financial transactions that would allow you to benefit from a
devaluation of the securities of the Company or a Related Company, and any
additional policy that the Company or a Related Company may adopt prohibiting
you from hedging your economic exposure to the securities of the Company or a
Related Company), as such policies are in effect from time to time and for as
long as such policies are applicable to you.


2. Noncompetition and Other Restrictive Covenants. You and the Company are
parties to an Employment Agreement dated March 29, 2012 (the “Employment
Agreement”) that contains noncompetition and other restrictive covenants and a
Confidentiality and Inventions Assignment Agreement dated March 29, 2012 (the
“Confidentiality Agreement”) that contains non-solicitation and other
restrictive covenants. You hereby acknowledge and agree that the Employment
Agreement and the Confidentiality Agreement and your obligations under each such
agreement continue in effect and that such obligations constitute part of these
Participant’s Obligations for all purposes under the Agreement.


3. Definitions. Except where clearly provided to the contrary or as otherwise
defined in this Exhibit A, all capitalized terms used in this Exhibit A shall
have the definitions given to those terms in the Agreement to which this Exhibit
A is attached.


4. Agreement to Participant’s Obligations. You shall indicate your agreement to
these Participant’s Obligations in accordance with the instructions provided in
the Agreement, and your acceptance of the Agreement shall include your
acceptance of these Participant’s Obligations. As stated in paragraph 21 of the
Agreement, you and the Company hereby expressly agree that the use of electronic
media to indicate confirmation, consent, signature, acceptance, agreement and
delivery shall be legally valid and have the same legal force and effect as if
you and the Company executed these Participant’s Obligations in paper form.








6

